                                                        HONORABLE RICHARD A. JONES
1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
8                                     AT SEATTLE
9    BRETT DURANT, On Behalf of
     Himself and all other similarly situated,
10
                   Plaintiffs,                        Case No. C15-1710-RAJ
11
            v.                                        ORDER
12
     STATE FARM MUTUAL AUTOMOBILE
13
     INSURANCE COMPANY,
14
                   Defendant.
15
16
            THIS MATTER came before the Court on Plaintiff’s Unopposed Motion to File
17
     an Overlength Brief. Dkt. # 103. Being fully advised in the premises, it is hereby
18
     ORDERED that Plaintiff’s Motion is GRANTED. Dkt. # 103. Plaintiff is granted an
19
     additional 14 pages of briefing for his Motion for Preliminary Approval for a total page
20
     limit of 26 pages.
21
22          DATED this 12th day of October, 2018

23
24
25                                                   A
26                                                   The Honorable Richard A. Jones
                                                     United States District Judge
27
28   ORDER – 1
